DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 01 August 2022 has been entered.  Claims 1, 2, 4, 5, 13, 14 and 16 have been amended.  Claims 3 and 15 have been canceled.  Claims 1, 2, 4-14 and 16-20 are currently pending.

Allowable Subject Matter
Claims 1, 2, 4-14 and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 4-14 and 16-20 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language as argued by Applicant on page 8 of Applicant’s Remarks dated 01 August 2022 which the Examiner considers persuasive.  As enumerated below, the prior art discloses various machine learning algorithms that extract various feature descriptors from captured digital images to classify soil, vegetation and residue pixels in the captured digital images.  The prior art does not disclose the limitations “identifying, with the computing system, a residue piece present within the image portion of the field based at least in part on the determined image gradient orientations, wherein identifying the residue piece comprises: generating, with the computing system, a composite image depicting the image gradient orientation at which a maximum local density of the image gradient orientations occurs for the plurality of pixels; and generating, with the computing system, a plurality of binary images based on the composite image, each binary image corresponding to one of a plurality of predetermined image gradient orientations such that each binary image depicts one or more pixels of the plurality of pixels at which the maximum local density of the image gradient orientations occurs at the corresponding predetermined image gradient orientation.”
The closest prior art being Casper et al., U.S. Publication No. 2016/0134844 discloses a system and method for controlling tillage operations involving crop residue.  The system and method include analyzing crop residue on an agricultural field by capturing an image of an area of the field that is ahead of or behind a tillage implement as it traverses the field.  The image is analyzed to determine an indicator of residue coverage on the field and a subsequent operation on the field is executed based on the determined indicator of residue coverage.
Owen, Dylan C., et al. "Measuring soil coverage using image feature descriptors and the decision tree learning algorithm." Biosystems Engineering 196 (2020): 112-126 discloses a system and method to quantify, identify and classify ground cover, including green vegetation, straw / dormant vegetation and exposed soil in digital images.  The method uses block segmentation and compares multiple machine learning algorithms with varying pixel block sizes and classification thresholds.  Images were reduced to three feature descriptors: color, texture and oriented gradients which were then used to train an algorithm and to classify the land coverage in captured digital images.  The oriented gradient values represent the linearity of an image segment and take advantage of the general shape of both vegetation and straw compared to soil as vegetation and straw oriented gradients are more clustered while soil is generally more dispersed.
Riegler-Nurscher, Peter, et al. "A machine learning approach for pixel wise classification of residue and vegetation cover under field conditions." biosystems engineering 169 (2018): 188-198 discloses a system and method to classify individual pixels into soil, residue, living plants and stones. Pixel-wise comparisons to neighboring pixels are integrated as decision features into a random forest algorithm.  

With respect to the independent claims, the claimed limitations “identifying, with the computing system, a residue piece present within the image portion of the field based at least in part on the determined image gradient orientations, wherein identifying the residue piece comprises: generating, with the computing system, a composite image depicting the image gradient orientation at which a maximum local density of the image gradient orientations occurs for the plurality of pixels; and generating, with the computing system, a plurality of binary images based on the composite image, each binary image corresponding to one of a plurality of predetermined image gradient orientations such that each binary image depicts one or more pixels of the plurality of pixels at which the maximum local density of the image gradient orientations occurs at the corresponding predetermined image gradient orientation” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                            
/VU LE/Supervisory Patent Examiner, Art Unit 2668